Title: To George Washington from Major General Robert Howe, 31 May 1780
From: Howe, Robert
To: Washington, George



Dear Sir
Highlands [N.Y.] 31st may 1780

I am very sensible of the Embarrassments & perplexities you mention in your private letter, they would I am certain have depress’d, and perhaps subdued almost any mind but yours, and I have often thought, and frequently said, that the difficulties you Encounter and surmount give you more intrinsic Merit than the Victories others have obtain’d; and this I doubt not History will hereafter Justify to the World, When your Enemies (for Even you Sir are not without them) are Forgotten. chide Me not my Dear General When these sentiments Escape me, they are the Effusions of Truth from an Heart that Loves you. The communications you would favour me With were it not too precarious to commit them to paper, Excite in me a Strong desire to see you, were it only for two days, could not your Excellency upon the arrival of General Heath Call me up for a day or two without inconvenience to Service. for it is only upon that footing I could desire it. I have had nothing worth mentioning from new york lately——has sent down an observant man and I have some correspondts in their City. The Enemy have not yet returnd to their owners the Horses they have impress’d, Which looks like using them again; indeed I expect they will Forage in Force as frequently as possible. I have the Honour to be my Dear General With great Respect and Sincere affection your Excellency’s Most obt Servt

R. Howe

 